Title: To James Madison from Edward Thornton, 10 July 1803
From: Thornton, Edward
To: Madison, James


Sir,
Philadelphia 10th July 1803
Intelligence having reached this country of the renewal of hostilities between His Majesty and the French Republic, I hope I shall be excused in presenting to your consideration some reflections arising out of this new state of things, and in expressing my hope that the President will second the views in every thing which may appear not inconsistent with the laws of the United States.
I beg to assure you of my entire conviction, that he is animated with a most sincere desire of preserving the strictest impartiality between the belligerent powers, and you may be persuaded, that in the little which depends upon me no exertion shall be wanting to avert or to soften the vexations, of which the American masters of vessels complain, and which unhappily a state of war renders in many cases almost inevitable. Perhaps both these views may be promoted in some degree by what I take the liberty of suggesting in this letter.
His Majesty’s Consul General in this port observed, that immediately after the receipt of the foregoing intelligence some small vessels destined for St. Domingo (one of them commanded by a Frenchman capable of any abandoned enterprize) had taken guns on board on pretence of defending themselves against the negro barges infesting the coasts of that Island, and he applied to the Collector of the Customs for the detention of the vessels, until the opinion of the American Government could be obtained. I find that the Collector by an unaccountable misapprehension, of which he has since been made sensible, requested instructions from the Treasury as to the propriety of allowing the exportation of military stores, which in the present state of things could never be brought into question; but I beg you to bestow some consideration on the real point which Mr Bond submitted to the Collector.
There can be no pretence for requesting, that bonâ fide American vessels engaged in an honest traffic, and bound to the coasts of St. Domingo, to those of the Barbary Powers in the Mediterranean, some of whom are at war with the United States, or to the East Indies, should not be allowed to arm themselves for defence against the dangers, to which they are peculiarly exposed; but if some obligation is not imposed even upon these or at least upon the former of them (which from peculiar circumstances are liable to greater abuses than the others) that they shall be obliged to return to the United States with the same warlike equipment, or that by the alienation of the vessel that equipment shall not be made use of for purposes of hostility, there is no extent, to which the evil may not be carried against the interests of Great Britain. A voyage of ten days may convert a neutral vessel, which under that character may be allowed to pass without molestation, into a dangerous enemy, perfectly equipped for offensive hostility and prepared to act on the proper theatre. The very arming of vessels, pretending to be engaged in a neutral and legitimate commerce, is sufficient to excite suspicions of their real intentions; and a resistance to the lawful examination of the cruizers of belligerent nations, which may be attended with the most serious consequences in the case of an equality of force, must unavoidably be followed by capture and condemnation in every case of an encounter with a superior.
Without entering into discussions, which unless I have orders from my superiors I have no inclination to renew, I beg to observe that by the twenty fourth Article of the Treaty of 1794 it is expressly stipulated that no foreign privateers shall be allowed to sell, what they have taken, in the ports of the United States, and to suggest to you for the full accomplishment of this object, that if such prizes should arrive in the American ports, they may not be allowed to enter at the Custom House except for the simple purpose of reporting themselves, by which means their cargoes cannot even be landed without a violation of the law. Colonel Pickering, the late Secretary of State gave, if I mistake not, at the suggestion of His Majesty’s Minister, directions to this effect to the different Collectors in the ports of the Union.
Towards the close of the last war, His Majesty’s Consul General at New York applied to the Federal Commanding Officer in that port to detain for the space of twenty four hours a French Privateer which was preparing to follow to sea an unarmed British Merchantman, according to a regulation adopted by the United States in the year 1794. The officer refused, alledging that he had received from the Government no directions to enforce such a regulation; and I should have mentioned the matter to you at the time, had not the signature of the preliminary articles of peace, of which an account had just reached America, rendered it unnecessary to trouble you with any application. I hope you will have the goodness to give orders upon this point, should there be any danger of its repetition. I have the honour to be with perfect truth and respect, Sir, Your most obedient humble servant,
Edwd Thornton
 

   
   RC and enclosure (DNA: RG 59, NFL, Great Britain, vol. 2); Tr (PRO: Foreign Office, ser. 5, 38:220–23). RC docketed by Wagner as received 14 July with the notation: “Arming of Am. vessels / Sale of prizes / Neutrality of the Ports.” For enclosure, see n. 1.



   
   The enclosure is a copy of Peter Muhlenberg to Thornton, 8 July 1803 (3 pp.), correcting some assertions made by Phineas Bond, the British consul in Philadelphia, about the Nancy and the Adventure, two schooners engaged in the trade with Saint-Domingue.



   
   Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:262.



   
   See Perkins, First Rapprochement, p. 47.



   
   The regulation referred to was an executive order of 18 June 1794 which required a twenty-four-hour interval between the departures of hostile vessels in U.S. ports (JM to Thornton, 11 May 1801 [PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 1:154–55 and n. 1]).


